DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action is  withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 July 2022 is entered
Status
2.	Claims 1-6 as filed on 12 September 2020 were examined and rejected in an Office action mailed on 3 November 2021.  Applicant responded on 21 January 2022 amending several claims and adding two claims.  Claims 1-8 were examined and rejected in an Office action posted on 6 May 2022.  Applicant responded on 11 July 2022.Claims 1-6 are examined herein

Applicant is reminded that upon the cancellation of claims, the inventorship should be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Examiner’s Notes
3.	Citations to Applicant’s specification are abbreviated herein “Spec.”

Several sequences in the Sequence Listing are labelled as “Artificial Sequence” but that does not appear to be the case.  For example, SIN:2 is labelled that way but actually appears to be amino acid sequence of an Arabidopsis protein.  It increases the difficulty in understanding the disclosure.

Allowable Subject Matter
4.	The use of SIN:15 in vectors and methods which utilize these vectors to reduce plant susceptibility to P. parasitica represent allowable subject matter.

Sequence Rules
5.	This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821 (a)(I) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825. 
Accurate sequence identifiers are missing from Figures 3 and 4, or in the alternative, from the Brief Description of the Drawings. 
Full compliance with the sequence rules is required in response to this Office action. Applicant can either give each sequence present within the tables a unique identifier number, or specify them as a range with respect to an already identified sequence. A complete response to this Office action must include both compliance with the sequence rules and a response to the issues set forth herein. Failure to fully comply with both of these requirements in the time period set forth in this Office action will be held to be non-responsive. 

Until drafting the current Office action, the examiner believed that Applicant’s amendments submitted 21 January 2022 and 28 September 2022 were responsive to the previous rejection under the sequence rules.  
The amendment to the specification in the description of the drawings for Figure 3 identifies the sequences as SIN:3, SIN:4, SIN:5, SSIN:6 and SIN:2  In the sequence Listing, however, all SIN:3, SIN:4, SIN:5, SSIN:6 are nucleic acid sequences.  Figure 3 is an alignment of amino acid sequences.  
The amendment to the specification in the description of the drawings for Figure 4 identifies the sequences as SIN:20, SIN:21, and SIN:22  In the sequence Listing of record, the last sequence is SIN:19.  

Appropriate correction is requested.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

6.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
This is a predominately new rejection necessitated by Applicant’s amendments to the claims.

Claim 1 is rejected because it recites the limitations “wherein the AtRTP5 gene has a nucleotide sequence shown as SEQ ID NO: 1 or a homologous sequence having shown as SEQ ID NO: 3 to SEQ ID NO: 6.”  
As seen in the summary of the sequence search results obtained by the Office, SIN:5 is only 27% sequence-identical to SIN:1, and SIN:6 is less than 20% sequence-identical since it is not listed.

     1    2181  100.0   2181  84  US-17-019-197-1            Sequence 1, Appli
 
    4   705.6   32.4   2238  84  US-17-019-197-4            Sequence 4, Appli

     9     648   29.7   2310  84  US-17-019-197-3            Sequence 3, Appli

    14   593.2   27.2   2100  84  US-17-019-197-5            Sequence 5, Appli

    42   436.6   20.0   4174  67  US-15-047-804-20794        Sequence 20794, A
    43   429.4   19.7   2700  67  US-15-047-804-100418       Sequence 100418, 

Therefore SEQ ID NO:3 to SEQ ID NO:6 are hot all homologous to SIN:1.

Claim 1 is rejected because it recites the limitation “pTRV2.”  Claim 2 is rejected because it recites the limitations “TRV2-Nb4RTP5” and “pTRV2.”  
These terms have no accepted meaning the art.  For the purposes of examination, “pTRV2” is taken as meaning ‘an expression vector.”  Claim 2 also comprises the related indefinite limitations “bRTP5-l/NbRTP5-2/NbRTP5-3/NbRTP5-4.
Furthermore, the meaning(s) of this/these term(s) could arbitrarily change to designate something different during the lifetime of a patent. Thus, one's ability to determine the metes and bounds of the claim would be impaired. See In re Hammack, 427 F.2d 1378, 1382; 166 USPQ 204, 208 (CCPA 1970).

Claim 2 is also rejected because it recites “the AtRTP5” in line 5 but the antecedent basis of the limitation is in “homologous sequence of an AtRTP5 gene” not the AtRTP5 gene itself.
Claims 1 and 2 are also rejected because although they discuss “homologous” sequences, they both, in the end, require the use of SIN:15.

Dependent claims are included in this rejection because none provide limitations obviating these rejections.

Applicant’s arguments (Response, pp. 5-6) focus on the previous version of the claims and the amendments made thereto.  The arguments have been fully considered but are not persuasive relative to the current rejection.


Claim Rejections - 35 USC § 112(a)
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant’s arguments (Response, pp. 6-9) were fully considered but are not persuasive relative to the current rejection.  SIN:15 is clearly described and a very interesting embodiment.  Applicant provides an amino acid sequence alignment (Response, p. 7), but Applicant is not claiming protein activity.  Based on Applicant’s statement in the last two lines of page 8, we agree.  
Applicant’s arguments, however, are not persuasive in the of the instant rejection and the rejection of the claims under 35 USC 112(b).
In the analysis below, the pest being referenced is a Phytophthora pest.
Claim 1 reads on a method of increasing a plant’s resistance to a pest by interfering with plant hormone immune signaling pathways.  The method accomplishes this by silencing either SIN:1 or SIN:3, SIN:4, SIN:5 or SIN:6.  The method uses SIN:15 in vector pTRV2.  
Claim 2 has a similar scope but also requires “finding a specific sequence that could simultaneously silence the four homologous genes.,”  
Both claims 1 and 2 are rejected under 35 USC 112(b) which impacts determining their scope.
Both claims satisfy the written description requirement to the extent that they use SIN:15.  However, there is considerable uncertainty regarding their scope which arguably expands their scope.
Dependent claims 3 – 6 require sequences from other plants.
The Federal Circuit held that a written description of an invention "’requires a precise definition, such as by structure, formula [or] chemical name,’ of the claimed subject matter sufficient to distinguish it from other materials."  Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405 (Fed. Cir. 1997) (quoting Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993)).  The court also stated "naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of is not a description of that material."  Id. 119 F.3d at 1568, 43 USPQ2d at 1406.  The court held that “[a] description of a genus of cDNAs may be achieved by means of a recitation of a representative number of cDNAs, defined by nucleotide sequence, falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus.”  Id., 119 F. 3d at 1569, 43 USPQ2d at 1406.
Applicant describes that when the AtRTP5 gene (At5G43930) is disrupted, resistance to P. parasitica is increased and when the gene is overexpressed, resistance to P. parasitica and P. infestans is decreased.  Spec., p. 3 (drawing legends).  Example 1 is cloning the gene, Example 2 is aligning the amino acid sequence, and Example 3 is overexpressing the AtRTP5 gene.  Id., pp. 3-6.  Example 4 describes identifying four homologs from N. benthamiana and designing gene silencing agents that could silence all four.  Example 4 also shows that these silencing agents resisted infection with P. parasitica.  Id., pp. 6-8.  Example 5 describes analyzing the Arabidopsis gene.  Id., pp. 8-9.
The art teaches that gene silencing  methods, such as developed by Applicant with the design and expression of SIN:15, are experimentally difficult.E.g., Burch-Smith et al. (2004) “Applications and advantages of virus-induced gene silencing for gene function studies in plants,” Plant J 39:734-46; Lu et al. (2003) “Virus-induced gene silencing in plants,” Meth 30(4):296-303; Martínez de Alba et al. (2013) “Gene silencing in plants: a diversity of pathways,” Biochim Biophys Acta 1829:1300-08; Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1; Reynolds et al. (2004) “Rational siRNA design for RNA interference,” Nature Biotech 22(3):326-30; Thomas et al. (2001) “Size constraints for targeting post-transcriptional gene silencing and for RNA-directed methylation in Nicotiana benthamiana using a potato virus X vector,” Plant J 25:417-25; and Klahre et al. (2002) “High molecular weight RNAs and small interfering RNAs induce systemic posttranscriptional gene silencing in plants,” Proc Natl Acad Sci 99:11981-86.
Disease resistance and susceptibility in plants is complex.  See, for example, the Background section of Song et al., US Patent Publication NO. 2002/0007501 A1 (cols. 1-4).
Applicant fails to satisfy either prong of the Lilly test.  Applicant fails to describe a representative number of species of sequences related to SEQ ID NO:15, or sequences homologous to, e.g. SIN:1, SIN:3, SIN:4 or SIN:5, that are active in the claimed invention or can be developed into active agents.
Relevant sequences for other plants are not provided, with a few exceptions, and alignments are not provided.
.  Applicant also fails describe the relevant structural elements required for activity in the invention.
The scope encompasses any plant protein that can increase plant disease resistance by decreased expression.  Or possibly just those related to AtRTP5.
Hence Applicant fails to satisfy the written description requirement for the vast scope of the invention.  Applicant has not demonstrated to one skilled in the art possession of the invention as broadly as claimed.  Since the specification fails to provide an adequate written description to support the breadth of the claims, one of skill in the art would not believe Applicant to be in possession of the invention as broadly as claimed at the time of filing.  
Dependent claims if not directly addressed are included in this rejection because none provide further limitations obviating this rejection.


8.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing the expression of SEQ ID NO:2 using the gene silencing agents taught in Example 4.  Id., pp. 6-8, does not reasonably provide enablement for the invention as broadly as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Applicant’s arguments (Response, pp. 6-9) did not separately argue the enablement rejection.  Applicant’s arguments were fully considered supra and are again not persuasive relative to the current rejection.
The Federal Circuit in In re Wands lists eight considerations for determining whether or not undue experimentation would be necessary to practice an invention.  In re Wands, 858 F2d 731, 8 USPQ2d 1400, 1406 (Fed. Cir. 1988).  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claims.  Id.
The scope of the claims is set forth supra in the rejection under the written description requirement.  
Compared to the scope of the claims, Applicant provides minimal guidance.  Applicant teaches that when the AtRTP5 gene (At5G43930) is disrupted, resistance to P. parasitica is increased and when the gene is overexpressed, resistance to P. parasitica and P. infestans is decreased.  Spec., p. 3 (drawing legends).  Example 1 is cloning the gene, Example 2 is aligning the amino acid sequence, and Example 3 is overexpressing the AtRTP5 gene.  Id., pp. 3-6.  Example 4 teaches identifying four homologs from N. benthamiana and designing gene silencing agents that could silence all four.  Example 4 also teaches that these silencing agents resisted infection with P. parasitica.  Id., pp. 6-8.  Example 5 teaches analyzing the Arabidopsis gene.  Id., pp. 8-9.
The art teaches that methods of reducing expression are difficult.E.g., Burch-Smith et al. (2004) “Applications and advantages of virus-induced gene silencing for gene function studies in plants,” Plant J 39:734-46; Lu et al. (2003) “Virus-induced gene silencing in plants,” Meth 30(4):296-303; Martínez de Alba et al. (2013) “Gene silencing in plants: a diversity of pathways,” Biochim Biophys Acta 1829:1300-08; Troukhan & Mascia, US Patent Publication No. 2009/0094717 A1; Reynolds et al. (2004) “Rational siRNA design for RNA interference,” Nature Biotech 22(3):326-30; Thomas et al. (2001) “Size constraints for targeting post-transcriptional gene silencing and for RNA-directed methylation in Nicotiana benthamiana using a potato virus X vector,” Plant J 25:417-25; and Klahre et al. (2002) “High molecular weight RNAs and small interfering RNAs induce systemic posttranscriptional gene silencing in plants,” Proc Natl Acad Sci 99:11981-86.
Nor is a sequence asserted to be homologous to, e.g. SEQ ID NO:2, necessarily going to have the same activity or result in the same benefit if suppressed.  E.g., Rost (1999) “Twilight zone of protein sequence alignments,” Prot Engin 12(2):85-94 (Fig. 5); and Whisstock & Lesk (2003) “Prediction of protein function from protein sequence and structure,” Q Rev Biophys. 36(3):307-40.
Disease resistance and susceptibility in plants is complex.  See, for example, the Background section of Song et al., US Patent Publication NO. 2002/0007501 A1 (cols. 1-4).
Thus the claimed invention is not enabled because obtaining the claimed function in a different embodiment is unpredictable.  The effect is unpredictable in part to the vast scope of the claimed invention.  Additionally, the possibility of widespread differences between nucleotide sequences creates additional uncertainty.  
One of skill in the art, after reading the specification, would be uncertain as to both how to make and how to use a means for reducing expression of a disease-receptor protein other than SIN:15 to function within the instant invention by providing pest resistance.  One of skill in the art would find it difficult to predict which of the claimed sequence variants could be used in the instant invention, which genes should be targeted, and what would be the sequence of the suppressing agent.  Although testing individual sequences can be routine, Applicant has provided no guidance as to how to proceed to obtain and develop the sequences.  
Given the claim breadth regarding variant sequences, combined with the unpredictability in the art, and lack of guidance as discussed above, undue experimentation is required to practice Applicant’s invention.  Therefore one skilled in the art would be forced to make and test numerous means of reducing expression of SEQ ID NO:2 and/or variants of SEQ ID NO:2 with no guidance as to which could be used in the instant invention.  Thus Applicant’s claimed invention would require undue trial and error experimentation with no reasonable expectation of success.
Therefore the invention is not enabled throughout the broad scope of the claims.  Dependent claims are included in this rejection because none provide further limitations obviating this rejection.
But a patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion. "[A] patent system must be related to the world of commerce, rather than to the realm of philosophy. . . ."
The basic quid pro quo contemplated by the Constitution and the Congress for granting a patent monopoly is the benefit derived by the public from an invention with substantial utility. Unless and until a process is refined and developed to this point-where specific benefit exists in currently available form, there is insufficient justification for permitting an application to engross what may prove to be a broad field 

Brenner v. Manson, 383 U.S. 519, 534-35, 148 USPQ 689, 695 (1966).  
Applicant teaches a valuable invention in the embodiment that is SIN:15.  But the specification lacks guidance to extend the invention to other plants and other pathogens.

Conclusion
9.	No claim is allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL T BOGGS whose telephone number is (571)272-2805. The examiner can normally be reached Monday - Friday, 0800 to 1830 Mtn.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-0708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL T BOGGS/Examiner, Art Unit 1663